Citation Nr: 0518565	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  98-00 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection of 
pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Navy from June 1974 
to December 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied reopening a previously denied claim 
for entitlement to service connection for bilateral pes 
planus.

In January 1998, the veteran had a hearing with a Hearing 
Officer at the RO.  In November 1998, the Board determined 
that new and material evidence to reopen the veteran's claim 
had not been received.  The veteran appealed the Board's 
November 1998 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2001, the Court 
vacated the Board's decision based upon the enactment of new 
legislation and remanded to the Board this case for 
consideration of the Veteran's Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002).  In February 
2002, the Board again found that new and material evidence 
had not been received to reopen the claim for service 
connection for bilateral pes planus.  The veteran appealed 
the Board's February 2002 decision to the Court.  In March 
2003, the Court granted the Joint Motion to vacate the 
February 2002 decision and remand the veteran's claim to the 
Board.

The Board notes that an August 1997 rating decision found the 
veteran incompetent for VA purposes. In August 2003, VA was 
notified that the attorney who had represented the veteran 
before VA in connection with this appeal had died in October 
2002.  The veteran was notified, through his legal custodian, 
that he was now without representation before VA since the 
death of his attorney.  They were advised of his option to 
obtain different representation, but did not respond.  
Therefore, the veteran remains unrepresented in this matter.

In December 2003, the Board remanded the veteran's claim for 
action consistent with Veteran's Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002).  The 
appeal has now been returned to the Board for further 
appellate action.




FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  An unappealed RO decision dated in January 1991, of which 
the veteran was notified in February 1991, continued the 
denial of his claim for entitlement to service connection for 
bilateral pes planus.    

3.  Additional evidence received since the January 1991 
rating decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for bilateral pes planus.


CONCLUSION OF LAW

As new and material evidence has not been received since the 
RO's January 1991 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
bilateral pes planus have not been met.  38 U.S.C.A §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence - Service Connection for 
Bilateral Pes Planus

In a November 1988 rating decision, of which the veteran was 
notified by letter in December 1988, the RO denied service 
connection for bilateral pes planus.  The RO determined that 
the veteran's bilateral pes planus, as a constitutional and 
developmental disability, had pre-existed his entrance into 
active service, and that the evidence did not establish that 
his active service had aggravated the condition.  The veteran 
submitted a notice of disagreement (NOD) concerning this 
rating decision in May 1989.  The RO issued a statement of 
the case (SOC) in July 1989 and a supplemental statement of 
the case (SSOC) in October 1989.  The veteran did not file a 
substantive appeal.  Consequently, the denial of service 
connection for bilateral pes planus is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004).

In an April 1990 statement, the veteran inquired about the 
status of his appeal.  In a May 1990 letter, the RO explained 
that he had failed to perfect his appeal by submitting a VA 
Form 9, which had been sent to him on two separate occasions, 
or its equivalent, within a year from the date of the 
November 1988 notice of the denial of service connection for 
bilateral pes planus, and that the decision was final. The 
May 1990 letter further advised him that he needed to submit 
new and material evidence to reopen his claim.

In a June 1990 statement, the veteran replied by filing a 
claim for service connection for bilateral pes planus, and 
referred the RO to records of treatment he had received at 
multiple VA Medical Centers (VAMC).  After requesting and 
obtaining existing treatment records, the RO issued a January 
1991 rating decision, of which the veteran was notified by 
letter in February 1991, wherein the RO continued the denial 
of the veteran's claim for entitlement to service connection 
for bilateral pes planus.  The veteran did not appeal this 
decision, which is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2004).

In June 1996, the veteran attempted to reopen his claim for 
entitlement to service connection for bilateral pes planus.  
This appeal arises from the RO's continued denial to reopen 
his claim for entitlement to service connection for bilateral 
pes planus in an August 1997 rating decision.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The Board notes that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence. See 38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The definition of new and material evidence contained in 38 
C.F.R. § 3.156(a) was revised, effective on August 29, 2001.  
See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  As the veteran's claim was filed in 
June 1996, these changes do not apply to the present case.

Evidence submitted after the RO's January 1991 rating 
decision, includes statements from the veteran, VA 
examination reports dated in June 1995 and October 1997, VA 
outpatient and hospital treatment records dated from 1988 to 
2005, the veteran's testimony before a hearing officer in 
January 1998, a November 1997 VA field examination report, 
and a February 1997 private physician statement, regarding 
the veteran's competency.  For reasons discussed below, the 
Board finds that, while some of this evidence is new, none of 
it is material.

Some of the evidence is not new.  The veteran's statements -- 
including his August 1997 NOD, his January 1998 VA Form 9, 
and his testimony in the January 1998 hearing transcript -- 
are essentially duplicative of statements he made in his 
prior claims.  The additional statements are considered 
duplicative, as evidence of the veteran's complaints of 
bilateral pes planus, which began during service, were 
already in the file at the time the last prior final rating 
decision issued by the RO in January 1991.  Therefore, these 
additional statements are not considered new.  In addition, 
the Board acknowledges that portions of the veteran's 
testimony describing his complaints and treatment in service, 
including an inservice injury to his foot and treatment 
thereafter, were not previously of record in his own voice.  
Nevertheless, these portions of the veteran's testimony are 
essentially duplicative in that they contain the same 
information as contained in service medical records and 
private medical treatment records previously of record and 
considered by the RO in the November 1988 and January 1991 
rating decisions.  
Some of the evidence is new, but is not material.  A November 
1997 VA field examination report, a February 1997 private 
medical statement regarding the veteran's competency, VA 
hospital and outpatient treatment records, and VA examination 
reports dated in June 1995 and October 1997, are new, in that 
none of it was previously of record and, therefore, not 
considered.  However, none of this evidence is material, in 
that it does not demonstrate that the veteran suffers from a 
bilateral pes planus disability that is etiologically related 
to his active service.

The November 1997 VA field examination report, like the 
February 1997 private physician statement, concerns only the 
veteran's competency to handle VA funds.  These records do 
not provide any evidence of a bilateral foot disability.  
However, records of VA hospital and outpatient treatment do 
show complaints of and treatment for the veteran's bilateral 
foot disability.  VA hospital records show that the veteran 
has been hospitalized many times for his service-connected 
mental disorder, substance abuse, or a combination of the 
two.  On occasion, these records show diagnosis of and/or 
treatment received for a bilateral foot condition while 
hospitalized.  A VA hospital discharge summary dated in 
September 1992 shows a diagnosis of a history of foot 
deformity and indicates that the veteran was discharged with 
scheduled follow-up appointments in podiatry.  A March 1993 
VA hospital discharge summary shows that a callus on the 
veteran's right big toe was reduced.  VA inpatient treatment 
records dated in August 1994 contain a diagnosis of callous 
of the feet, and note that he was referred to podiatry for 
form-molded shoes.  In addition, VA outpatient treatment 
records show that the veteran continues to seek and receive 
treatment for bilateral pes planus.  For example, outpatient 
records show that he presented with complaints of foot pain, 
ankle pain, and/or flat feet in December 1986 and February 
1994.  These treatment records contain diagnoses of status 
post right ankle injury in February 1994 and calluses of the 
feet in May 1995.  A June 1995 VA hospital discharge summary 
showed that the veteran had podiatric reduction of calluses.  
VA treatment records dated in 2004 and 2005 do not show any 
complaints, treatment, or diagnosis of any bilateral foot 
disability.  The VA outpatient and inpatient treatment 
records do not contain any opinion as to the etiology of the 
veteran's currently diagnosed bilateral pes planus.

VA examination reports dated in June 1995 and October 1997 
are also of record.   The June 1995 VA examination was 
conducted to detect the presence of a non-tuberculosis 
disease or injury.  The report documents no complaints or 
diagnoses involving the veteran's feet.  The October 1997 VA 
examination was conducted to detect and/or evaluate diabetes 
mellitus.  The October 1997 examination report noted 
complaints involving the veteran's feet, specifically, of a 
tingling sensation in his right foot.  The examiner observed 
no edema or ulceration in the lower extremities, and 
diagnosed insulin dependent diabetes mellitus.  The report 
does not contain any other complaints, treatment, or 
diagnosis of any bilateral foot disability.  In addition, it 
offers no opinion as to the etiology of the veteran's 
currently diagnosed bilateral pes planus.  As these records 
contain no evidence or opinion causally relating the 
veteran's currently diagnosed pes planus to his active 
service, they are not considered material.

The veteran has offered his own statements regarding the 
nature and extent of his bilateral pes planus.  However, the 
record does not show that he is a medical professional, with 
the expertise to provide clinical findings regarding the 
nature of any currently manifested foot disability, or its 
etiologic relationship to his active service.  His statements 
are credible with regard to his subjective complaints and his 
history, but they do not constitute competent medical 
evidence for the purpose of showing a nexus between current 
disability and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As none of the evidence added to the record since the RO's 
January 1991 decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting that the veteran is currently suffering from 
bilateral pes planus that is related to disease or injury 
incurred or aggravated during his active service, the Board 
concludes that the additional evidence does not constitute 
new and material evidence sufficient to reopen the claim for 
entitlement to service connection for bilateral pes planus.  
In addition, the new evidence of record does not bear 
directly and substantially upon the issue of whether the 
veteran is entitled to service connection for bilateral pes 
planus.  Additional new evidence by itself or in connection 
with other evidence is also not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, the Board finds that the 
reopening of this claim is not warranted. 

As the evidence added to the record since the RO's January 
1991 rating decision is not both new and material, the 
veteran's claim for service connection for bilateral pes 
planus is not reopened.  Until the veteran meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

VA sent the veteran VCAA notice letters in February and July 
2004.  In addition, the supplemental statement of the case 
(SSOC) dated in March 2005 contained the full text of 
38 C.F.R. § 3.159.  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim before the 
Board on appeal.  With regard to requirement (1), above, the 
Board notes that VA sent the veteran VCAA notice letters in 
February and July 2004 that informed him what was needed to 
establish entitlement to service connection as well as what 
qualifies as new and material evidence.  The Board 
acknowledges that these letters do not contain the text of 
the regulatory definition of new and material evidence 
applicable to the current appeal, and contain language 
similar to the current definition.  Nonetheless, the veteran 
has been given the text of the applicable regulatory 
definition in the SOC in 1997, as well as in the previous 
Board decisions in 1998 and 2002.  Thus, it cannot be argued 
that he is unaware of the evidence that is needed to reopen 
his claim.

With regard to requirements (2) and (3), the February and 
July 2004 letters and March 2005 SSOC also notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the February 2004 letter explained that VA 
would obtain relevant records from any Federal agency (to 
include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help obtain other evidence (such as records from 
State or local governments, private doctors and hospitals, or 
current or former employers), but that the appellant was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In addition, the 
February 2004 letter informed the veteran that VA would 
assist him by providing a medical examination or getting a 
medical opinion if it is deemed necessary to make a decision 
on the claim.  Finally, with respect to requirement (4), the 
July 2004 specifically directed the appellant to send to VA 
any evidence in his possession that pertained to his claim.  
Moreover, as a practical matter, the veteran has been amply 
notified of the need to provide such evidence.  In addition, 
the March 2005 SSOC contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), from which this element is taken.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.   

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the formal VCAA notice 
letters to the veteran dated in February and July 2004.  
However, at bottom, what the VCAA seeks to achieve is to give 
the veteran notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the February and July 2004 letters were 
sent to the veteran after to the RO's August 1997 rating 
decision that is the basis of the veteran's appeal.  In this 
case, the VCAA was enacted after the original AOJ 
adjudication of the claim in 1997.  The Court specifically 
stated in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
an appellant has the right to remand where VCAA content-
complying notice had not been provided.  However, the Court 
recognized that the RO did not err by not providing notice of 
VCAA prior to the RO's decision when, as here, the initial 
AOJ adjudication occurred before the enactment of the VCAA.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the February and July 2004 letters 
as well as the March 2005 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the March 2005 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 


The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the February and July 2004 letters and the March 
2005 SSOC.  The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the AMC sent the veteran letters in February 
and July 2004 as well as the March 2005 SSOC issued by the 
RO, which informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records as well as VA outpatient and inpatient treatment 
notes, as identified by the veteran.  

In addition, the Board notes that the veteran receives 
benefits from the Social Security Administration for an 
unrelated psychiatric disability.  Accordingly, in light of 
the foregoing, the Board concludes that remanding this case 
to the RO solely to obtain SSA records at this point would 
only result in unnecessary delay, and would not add anything 
of substance to the evidentiary record.  

The Board also notes that it is not required provide a 
medical examination or opinion under 38 C.F.R. § 3.159(c) 
(2004) to an individual attempting to reopen a finally 
decided claim.

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.



ORDER

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection of pes 
planus.  The appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


